Case 2:20-bk-15015-BR         Doc 103 Filed 02/02/21 Entered 02/02/21 17:35:11                 Desc
                               Main Document     Page 1 of 3


  1    David B. Golubchik (State Bar No. 185520)
       Kurt Ramlo (State Bar No. 166856)
  22   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Boulevard, Suite 1700
  33   Los Angeles, California 90067
       Telephone: (310) 229-1234
  4    Facsimile: (310) 229-1244
  4    Email: KR@LNBYB.com
  5
  5    Attorneys for Temerity Trust Management, LLC,
  6    Debtor and Debtor in Possession
  6
  7
  7
  8                              UNITED STATES BANKRUPTCY COURT
  8
  9                               CENTRAL DISTRICT OF CALIFORNIA
  9
 10                                           Los Angeles Division
 10
 11    In re:                                            Case No. 2:20-bk-15015-BR
 11
 12    TEMERITY TRUST MANAGEMENT,                        Chapter 11
       LLC, aka Temerity Management, LLC,
 12
 13                                                      Joint Status Report on Cairn Capital’s
                Debtor and Debtor in Possession.         Second Motion for Order Granting Relief
 13
 14                                                      from Stay Pursuant to 11 U.S.C. § 362(d) and
 15
 14                                                      Request for Continuance

 16                                                      Status Conference:
 15                                                      Date: February 16, 2021
 17                                                      Time: 2:00 p.m.
 16                                                      Place: Courtroom 1668
 18                                                             255 East Temple Street
 17                                                      Los Angeles, California 90012
 19
 18
 20             Temerity Trust Management, LLC (“Debtor”), the debtor and debtor in possession in the
 19
 21    above-captioned chapter 11 bankruptcy case, and Cairn Capital Investment Funds ICAV (“Cairn
 20
 22    Capital”) submit the following joint status report and request for continuance of the
 21
 23    February 16, 2021 status conference on Cairn’s second Motion for Order Granting Relief from
 22
 24    Stay Pursuant to 11 U.S.C. § 362(d) (ECF No. 63, filed September 25, 2020, the “Motion,”), as
 23
 25    follows:
 24
 26             Cairn Capital’s Motion seeks to modify the automatic stay to allow it to conclude a
 25
 27    nonjudicial foreclosure proceeding with respect to a residence owned by the Debtor. The
 26
 28    residence is also subject to an asset forfeiture criminal proceeding pending in the Southern

 27
Case 2:20-bk-15015-BR   Doc 103 Filed 02/02/21 Entered 02/02/21 17:35:11   Desc
                         Main Document     Page 2 of 3
Case 2:20-bk-15015-BR                Doc 103 Filed 02/02/21 Entered 02/02/21 17:35:11                                       Desc
                                      Main Document     Page 3 of 3

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3
      A true and correct copy of the foregoing document entitled Joint Status Report on Cairn Capital’s
  4   Second Motion for Order Granting Relief From Stay Pursuant to 11 U.S.C. § 362(d) and Request
      for Continuance will be served or was served (a) on the judge in chambers in the form and manner
  5   required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On February 2, 2021, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
  8   to receive NEF transmission at the email addresses stated below:

  9   David B Golubchik on behalf of Interested Party Courtesy NEF
      dbg@lnbyb.com, stephanie@lnbyb.com
 10
      Ron Maroko on behalf of U.S. Trustee United States Trustee (LA)
 11   ron.maroko@usdoj.gov

      Andrew Muir on behalf of Creditor Cairn Capital Investment Funds ICAV for its sub fund Cairn Capstone
 12   Special Opportunities Fund
      amuir@kasowitz.com, courtnotices@kasowitz.com
 13
      Kurt Ramlo on behalf of Debtor Temerity Trust Management, LLC
 14   kr@lnbyb.com, kr@ecf.inforuptcy.com
 15   Jeremy V Richards on behalf of Creditor Noriva Capital LLC
      jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
 16
      United States Trustee (LA)
 17   ustpregion16.la.ecf@usdoj.gov

 18   2. SERVED BY UNITED STATES MAIL: On February 2, 2021, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 19   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 20   completed no later than 24 hours after the document is filed.

 21                                                                                   Service List served by U.S. Mail attached

 22   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 23   on February 2, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 24   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 25
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 26
       February 2, 2021              John Berwick                                        /s/ John Berwick
 27
       Date                           Type Name                                          Signature
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
